Case    Case: 19-1169, Document:
Case6:19-bk-14124-WJ
     5:19-cv-01447-MWF Doc       7-3,
                           47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered    Page
                                                            1 of 24113:00:11
                                                         07/11/19
                                                      Page           ofPage
                                                                        24 ID Desc
                                                                              #:18
                        Main Document      Page 1 of 24




                                                                              8/5/2019
                                                                                     DD




                                          USDC No.: 5:19-cv-01447-MWF
Case    Case: 19-1169, Document:
Case6:19-bk-14124-WJ
     5:19-cv-01447-MWF Doc       7-3,
                           47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered    Page
                                                            2 of 24213:00:11
                                                         07/11/19
                                                      Page           ofPage
                                                                        24 ID Desc
                                                                              #:19
                        Main Document      Page 2 of 24
Case    Case: 19-1169, Document:
Case6:19-bk-14124-WJ
     5:19-cv-01447-MWF Doc       7-3,
                           47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered    Page
                                                            3 of 24313:00:11
                                                         07/11/19
                                                      Page           ofPage
                                                                        24 ID Desc
                                                                              #:20
                        Main Document      Page 3 of 24
Case    Case: 19-1169, Document:
Case6:19-bk-14124-WJ
     5:19-cv-01447-MWF Doc       7-3,
                           47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered    Page
                                                            4 of 24413:00:11
                                                         07/11/19
                                                      Page           ofPage
                                                                        24 ID Desc
                                                                              #:21
                        Main Document      Page 4 of 24
Case    Case: 19-1169, Document:
Case6:19-bk-14124-WJ
     5:19-cv-01447-MWF Doc       7-3,
                           47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered    Page
                                                            5 of 24513:00:11
                                                         07/11/19
                                                      Page           ofPage
                                                                        24 ID Desc
                                                                              #:22
                        Main Document      Page 5 of 24
Case    Case: 19-1169, Document:
Case6:19-bk-14124-WJ
     5:19-cv-01447-MWF Doc       7-3,
                           47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered    Page
                                                            6 of 24613:00:11
                                                         07/11/19
                                                      Page           ofPage
                                                                        24 ID Desc
                                                                              #:23
                        Main Document      Page 6 of 24
Case    Case: 19-1169, Document:
Case6:19-bk-14124-WJ
     5:19-cv-01447-MWF Doc       7-3,
                           47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered    Page
                                                            7 of 24713:00:11
                                                         07/11/19
                                                      Page           ofPage
                                                                        24 ID Desc
                                                                              #:24
                        Main Document      Page 7 of 24
Case    Case: 19-1169, Document:
Case6:19-bk-14124-WJ
     5:19-cv-01447-MWF Doc       7-3,
                           47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered    Page
                                                            8 of 24813:00:11
                                                         07/11/19
                                                      Page           ofPage
                                                                        24 ID Desc
                                                                              #:25
                        Main Document      Page 8 of 24
Case    Case: 19-1169, Document:
Case6:19-bk-14124-WJ
     5:19-cv-01447-MWF Doc       7-3,
                           47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered    Page
                                                            9 of 24913:00:11
                                                         07/11/19
                                                      Page           ofPage
                                                                        24 ID Desc
                                                                              #:26
                        Main Document      Page 9 of 24
        Case: 19-1169, Document:
Case 6:19-bk-14124-WJ
     5:19-cv-01447-MWF  Doc      7-3,
                            47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered   Page
                                                         07/11/19
                                                      Page       10 ofPage
                                                                       24 IDDesc
                                                                  13:00:11
                                                           10 of 24         #:27
                        Main Document      Page 10 of 24
        Case: 19-1169, Document:
Case 6:19-bk-14124-WJ
     5:19-cv-01447-MWF  Doc      7-3,
                            47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered   Page
                                                         07/11/19
                                                      Page       11 ofPage
                                                                       24 IDDesc
                                                                  13:00:11
                                                           11 of 24         #:28
                        Main Document      Page 11 of 24
        Case: 19-1169, Document:
Case 6:19-bk-14124-WJ
     5:19-cv-01447-MWF  Doc      7-3,
                            47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered   Page
                                                         07/11/19
                                                      Page       12 ofPage
                                                                       24 IDDesc
                                                                  13:00:11
                                                           12 of 24         #:29
                        Main Document      Page 12 of 24
        Case: 19-1169, Document:
Case 6:19-bk-14124-WJ
     5:19-cv-01447-MWF  Doc      7-3,
                            47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered   Page
                                                         07/11/19
                                                      Page       13 ofPage
                                                                       24 IDDesc
                                                                  13:00:11
                                                           13 of 24         #:30
                        Main Document      Page 13 of 24
        Case: 19-1169, Document:
Case 6:19-bk-14124-WJ
     5:19-cv-01447-MWF  Doc      7-3,
                            47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered   Page
                                                         07/11/19
                                                      Page       14 ofPage
                                                                       24 IDDesc
                                                                  13:00:11
                                                           14 of 24         #:31
                        Main Document      Page 14 of 24
        Case: 19-1169, Document:
Case 6:19-bk-14124-WJ
     5:19-cv-01447-MWF  Doc      7-3,
                            47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered   Page
                                                         07/11/19
                                                      Page       15 ofPage
                                                                       24 IDDesc
                                                                  13:00:11
                                                           15 of 24         #:32
                        Main Document      Page 15 of 24
        Case: 19-1169, Document:
Case 6:19-bk-14124-WJ
     5:19-cv-01447-MWF  Doc      7-3,
                            47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered   Page
                                                         07/11/19
                                                      Page       16 ofPage
                                                                       24 IDDesc
                                                                  13:00:11
                                                           16 of 24         #:33
                        Main Document      Page 16 of 24
        Case: 19-1169, Document:
Case 6:19-bk-14124-WJ
     5:19-cv-01447-MWF  Doc      7-3,
                            47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered   Page
                                                         07/11/19
                                                      Page       17 ofPage
                                                                       24 IDDesc
                                                                  13:00:11
                                                           17 of 24         #:34
                        Main Document      Page 17 of 24
        Case: 19-1169, Document:
Case 6:19-bk-14124-WJ
     5:19-cv-01447-MWF  Doc      7-3,
                            47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered   Page
                                                         07/11/19
                                                      Page       18 ofPage
                                                                       24 IDDesc
                                                                  13:00:11
                                                           18 of 24         #:35
                        Main Document      Page 18 of 24
        Case: 19-1169, Document:
Case 6:19-bk-14124-WJ
     5:19-cv-01447-MWF  Doc      7-3,
                            47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered   Page
                                                         07/11/19
                                                      Page       19 ofPage
                                                                       24 IDDesc
                                                                  13:00:11
                                                           19 of 24         #:36
                        Main Document      Page 19 of 24
        Case: 19-1169, Document:
Case 6:19-bk-14124-WJ
     5:19-cv-01447-MWF  Doc      7-3,
                            47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered   Page
                                                         07/11/19
                                                      Page       20 ofPage
                                                                       24 IDDesc
                                                                  13:00:11
                                                           20 of 24         #:37
                        Main Document      Page 20 of 24
        Case: 19-1169, Document:
Case 6:19-bk-14124-WJ
     5:19-cv-01447-MWF  Doc      7-3,
                            47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered   Page
                                                         07/11/19
                                                      Page       21 ofPage
                                                                       24 IDDesc
                                                                  13:00:11
                                                           21 of 24         #:38
                        Main Document      Page 21 of 24
        Case: 19-1169, Document:
Case 6:19-bk-14124-WJ
     5:19-cv-01447-MWF  Doc      7-3,
                            47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered   Page
                                                         07/11/19
                                                      Page       22 ofPage
                                                                       24 IDDesc
                                                                  13:00:11
                                                           22 of 24         #:39
                        Main Document      Page 22 of 24
        Case: 19-1169, Document:
Case 6:19-bk-14124-WJ
     5:19-cv-01447-MWF  Doc      7-3,
                            47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered   Page
                                                         07/11/19
                                                      Page       23 ofPage
                                                                       24 IDDesc
                                                                  13:00:11
                                                           23 of 24         #:40
                        Main Document      Page 23 of 24
        Case: 19-1169, Document:
Case 6:19-bk-14124-WJ
     5:19-cv-01447-MWF  Doc      7-3,
                            47 Filed
                         Document     Filed:08/05/19
                                   3 07/11/19
                                      Filed  08/02/2019
                                                 Entered   Page
                                                         07/11/19
                                                      Page       24 ofPage
                                                                       24 IDDesc
                                                                  13:00:11
                                                           24 of 24         #:41
                        Main Document      Page 24 of 24
